NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-3900
                                     _____________

                              CYNTHIA M. HWANG, ESQ.,

                                                  Appellant

                                             v.

                            TOWNSHIP OF HILLSBOROUGH;
                             TOWNSHIP OF BRIDGEWATER
                                     _____________

                       Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civ. No. 3-15-cv-02685)
                         District Judge: Hon. Peter G. Sheridan
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 8, 2016
                                  ______________

             Before: JORDAN, VANASKIE, and KRAUSE, Circuit Judges.

                           (Opinion Filed: February 15, 2017)
                                   ______________

                                        OPINION*
                                     ______________

VANASKIE, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Cynthia Hwang appeals the District Court’s order dismissing her

complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

which relief can be granted. On appeal, Hwang argues that the District Court erred in

holding that she did not have a constitutional right to a jury trial on criminal charges that

New Jersey law treats as “petty offenses.” Because the District Court correctly

concluded that Hwang’s argument is foreclosed by Supreme Court precedent, we will

affirm the District Court’s dismissal of her complaint.1

                                              I.

       Hwang brought this action under 42 U.S.C. § 1983 against the New Jersey

Townships of Hillsborough and Bridgewater as a result of an arrest that occurred in

Hillsborough in October of 2012, and a subsequent criminal trial that occurred in the

Bridgewater Municipal Court in June of 2013. Hwang alleges that she “was charged with

refusal to provide breath sample, DUI, failure to maintain lane, resisting arrest, and

cracked windshield.” (Complaint ¶ 25.) Hwang does not contend that any of these

offenses carried a prison term of more than 6 months or a fine of more than $1,000. She

was convicted of each of the charged offenses following a nonjury trial.2 Although

Hwang’s Complaint raised a number of claims arising out of her arrest and conviction,



       1
         We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over
the District Court’s dismissal of a complaint under Rule 12(b)(6). Nami v. Fauver, 82
F.3d 63, 65 (3d Cir. 1996). Because we write primarily for the parties, our discussion of
the facts is limited to those most relevant to this appeal.
       2
        The record before us does not include the punishment imposed. Nor does the
record disclose whether Hwang appealed the convictions in the New Jersey State Courts.
                                              2
her appeal is limited to the question of whether she had a constitutional right to a trial by

jury on the charges against her.

       The Sixth Amendment, in pertinent part, provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a . . . trial[] by an impartial jury of the

State . . . wherein the crime shall have been committed.” The states are bound by the

Sixth Amendment jury trial guarantee through its incorporation into the Due Process

Clause of the Fourteenth Amendment. Duncan v. Louisiana, 391 U.S. 145, 149 (1968).

But despite the broad pronouncement that the accused in “all criminal prosecutions” has

the right to a jury trial, the Supreme Court in Duncan observed that “[i]t is doubtless true

that there is a category of petty crimes or offenses which is not subject to the Sixth

Amendment jury trial provision and should not be subject to the Fourteenth Amendment

jury trial requirement here applied to the States.” Id. at 159 (footnote omitted).3 The

Supreme Court further explained the reasons for this exclusion. Historically, “petty

offenses were tried without juries both in England and in the Colonies and have always

been held to be exempt from the otherwise comprehensive language of the Sixth

Amendment’s jury trial provisions.” Id. at 160. Practically, “the possible consequences

to defendants from convictions for petty offenses have been thought insufficient to


       3
         See also S. Union Co. v. United States, 132 S. Ct. 2344, 2351 (2012) (stating that
insubstantial fines and “offenses punishable by relatively brief terms of imprisonment . . .
do not entitle a defendant to a jury trial”); Blanton v. City of N. Las Vegas, 489 U.S. 538,
541 (1989) (“It has long been settled that ‘there is a category of petty crimes or offenses
which is not subject to the Sixth Amendment jury trial provision.’”); District of Columbia
v. Clawans, 300 U.S. 617, 624 (1937) (“It is settled by the decisions of this Court . . . that
the right of trial by jury . . . does not extend to every criminal proceeding.”)

                                               3
outweigh the benefits to efficient law enforcement and simplified judicial administration

resulting from the availability of speedy and inexpensive nonjury adjudications.” Id. In

Duncan, the Court concluded that “[c]rimes carrying possible penalties up to six months

do not require a jury trial if they otherwise qualify as petty offenses.” Id. at 159.

       In Lewis v. United States, 518 U.S. 322, 326 (1996), the Court reaffirmed that

“[a]n offense carrying a maximum prison term of six months or less is presumed petty,

unless the legislature has authorized additional statutory penalties so severe as to indicate

that the legislature considered the offense serious.” The Court in Lewis addressed an

issue raised by Hwang: whether there is a right to trial by jury when the accused is

charged with several petty offenses so that the punishment in the aggregate could exceed

six months’ imprisonment. The Court answered this question in the negative, stating that

“[w]here the offenses charged are petty, and the deprivation of liberty exceeds six months

only as a result of the aggregation of charges, the jury trial right does not apply.” Id. at

330.

       Here, Hwang does not argue that any of the crimes with which she was charged

carried a potential prison term of more than six months. Nor does Hwang dispute the fact

that under New Jersey law, the crimes with which she was charged are classified as

“petty disorderly persons offenses” or “disorderly persons offenses,” and that the New

Jersey legislature has decreed that “[t]here shall be no right . . . to trial by jury on such

offenses.” N.J. Stat. Ann. § 2C:1-4. Instead, Hwang asserts that “the petty offense

doctrine is an unjustified departure from both the letter and underlying philosophy of the

Constitution,” and she asks that we “abandon dubious Sixth Amendment precedents in

                                               4
favor of more principled jurisprudence.” (Appellant’s Reply Br. at 9.) In making this

argument, Hwang tacitly concedes that governing Supreme Court precedents, including

Duncan and Lewis, have resolved this issue in a way adverse to her position. “Supreme

Court decisions are binding precedent in every circuit.” United States v. Katzin, 769 F.3d
163, 173 (3d Cir. 2014) (en banc). Accordingly, the District Court correctly rejected

Hwang’s challenge to the petty offense doctrine.4

                                           II.

      For the foregoing reasons, we affirm the District Court’s November 20, 2015 order

dismissing Hwang’s complaint for failure to state a claim.




      4
         Because we affirm the District Court’s decision to dismiss Hwang’s complaint
on this ground, we need not address Appellee Township of Hillsborough’s argument that
Hwang’s claims were untimely.
                                            5